DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 9/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30, and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.  It is noted claim 30, indicated by Applicant as reading on the elected Species A,  is directed to the unelected, mutually exclusive Species B (Fig. 2), and thus is withdrawn accordingly. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first connecting part” and “second connecting part” in claim 41, corresponding to 17 and 24 in Fig. 14, respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29, 32, 40, and 44 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gao (US20130312944). 
	Regarding claim 26, Gao discloses a distribution pipe (Fig. 1-25 & annotated Fig. 20/25 below, hereinafter Fig. A) assembly for a heat exchanger (Fig. 24), comprising: a first distribution pipe (1 & Fig. A), wherein the first distribution pipe comprises: a main body wall (Fig. A) part, extending in a first direction that is an axial direction (axial direction of 1), and having a first side (Fig. A) in a second direction (Fig. A) perpendicular to the first direction and a second side (Fig. A) in the second direction, the second side being opposite the first side; and a protruding wall part (Fig. A) that protrudes from the main body wall part in the second direction, the protruding wall part protruding in the second direction from the first side of the main body wall part.

    PNG
    media_image1.png
    396
    776
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 20/25 of Gao
Regarding claim 27, Gao further discloses the limitations of claim 26, and Gao further discloses the first distribution pipe further comprises: a distribution hole (Fig. A), formed in the protruding wall part and configured to distribute a refrigerant.
Regarding claim 28, Gao further discloses the limitations of claim 27, and Gao further discloses the protruding wall part has a side wall part (see side wall part of protruding wall part with distribution hole therein) facing in a third direction perpendicular to the first direction and second direction.
Regarding claim 29, Gao further discloses the limitations of claim 27, and Gao further discloses the distribution hole  (Fig. A) is formed in the side wall part.
Regarding claim 32, Gao further discloses the limitations of claim 26, and Gao further discloses  the protruding wall (Fig. A) part protrudes outward in the second direction from the first side of the main body wall part; and the main body wall part defines a first cavity part (see cavity defined by main body wall, Fig. A), the protruding wall part defines a second cavity part (see cavity defined by protruding wall), and the first cavity part is in communication with the second cavity part.
Regarding claim 40, Gao further discloses a header assembly, comprising: a header (100); and the distribution pipe (1 & Fig. A) assembly as claimed in claim 26, disposed in the header.
Regarding claim 44, Gao further discloses a heat exchanger (Fig. 24), comprising: a header (100); and the distribution pipe assembly as claimed in claim 26, disposed in the header.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20130312944).
Regarding claim 39, Gao teaches the limitations of claim 32, and Gao further teaches 
optimizing the respective volumes relative to one another, in order to achieve the desired flow rates and pressure drops therethrough (¶[0060] & [0069-0072]).  Further, the volume ranges disclosed in the cited paragraphs overlap the claimed range of the volume of the second cavity part is 1% - 30% of the sum of the volume of the first cavity part and the volume of the second cavity part (for example, see disclosed hydraulic radius of 4 mm and length 200 mm of the first volume and disclosed hydraulic radius 4 mm and length 25 mm, resulting in the second volume being approximately 11 percent of the sum of the volumes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the volume of the second cavity part is 1% - 30% of the sum of the volume of the first cavity part and the volume of the second cavity part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)  Gao teaches optimizing the respective volumes (establishing the claimed ratio is a result effective variable), in order to achieve the desired flow rates and pressure drops therethrough (¶[0060] & [0069-0072]), and further teaches an overlapping range (see above), and thus a prima facie case of obviousness exists.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20130312944) in view of Rong (US20030192677).
Regarding claim 31, Gao teaches the limitations of claim 26, and Gao does not teach the main body wall part has a corrugated wall part at the second side, the corrugated wall part having crests that protrude outward in the second direction, the tops of the crests substantially being in the same plane; or the main body wall part has a corrugated wall part at the second side, the corrugated wall part having crests that protrude outward in the second direction, and the height of the top of the crest at one side of the corrugated wall part in the third direction is less than the height of the top of the crest at the other side of the corrugated wall part in the third direction.
Rong teaches the main body wall part has a corrugated wall part (see top/bottom part of turbulizer 96) at the second side, the corrugated wall part having crests (98) that protrude outward in the second direction, the tops of the crests substantially being in the same plane, in order to promote turbulence and break up the fluid flow, thereby improving distribution (¶[0031] & [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the corrugated wall part of Rong, in order to promote turbulence and break up the fluid flow, thereby improving distribution (¶[0031] & [0036]). 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20130312944) in view of Gao (CN201885632), hereinafter Gao2.
Regarding claim 37, Gao teaches the limitations of claim 26, and Gao further teaches the protruding wall part has the shape of a square, however, also teaches other suitable shapes may be used (see Fig. 19 & ¶[0072]).  Gao does not teach the protruding wall part has the shape of a long strip and extends substantially in the first direction.
Gao2 teaches the protruding wall part (see walls of passage 23; Fig. 5) has the shape of a long strip (see shape thereof) and extends substantially in the first direction, in order to provide a suitable cross-section of the flow path for the desired flowrate (¶[0041-0042]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao, in order to provide a suitable cross-section of the flow path for the desired flowrate (¶[0041-0042]).
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20130312944) in view of Park (US20140284035). 
Regarding claim 38, Gao teaches the limitations of claim 26, and Gao does not teach a second distribution pipe, the second distribution pipe being inserted in the first distribution pipe and having a distribution hole.
Park teaches (see Fig. 1-7) a second distribution pipe (210), the second distribution pipe being inserted in the first distribution pipe (250) and having a distribution hole (255), in order to uniformly distribute the fluid (¶[0115-0117]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the second distribution pipe of Park, in order to uniformly distribute the fluid (¶[0115-0117]).
Claim(s) 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20130312944) in view of Jin (WO2017096925).
Regarding claims 41, Gao teaches the limitations of claim 40, and Gao does not teach the header comprises an end cap, the header assembly further comprising: a first connecting part disposed on an end of the first distribution pipe or the distribution pipe assembly; and a second connecting part disposed on the end cap of the header, the first connecting part being connected to the second connecting part so as to fix the distribution pipe assembly in the header.
Jin teaches (see Fig. 1-3) the header (header 1) comprises an end cap (end caps 3), the header assembly further comprising: a first connecting part (projection 22) disposed on an end of the first distribution pipe or the distribution pipe assembly (partition - 21); and a second connecting part (hole 31) disposed on the end cap of the header, the first connecting part being connected to the second connecting part so as to fix the distribution pipe assembly in the header, in order to improve the manufacturing of the heat exchanger and ensure a quality connection of components and structural strength (Page 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the connecting parts of Jin, in order to improve the manufacturing of the heat exchanger and ensure a quality connection of components and structural strength (Page 8).
	Regarding claim 42, Gao teaches the limitations of claim 41, and Jin further teaches the first connecting part (22) disposed on the end of the first distribution pipe or the distribution pipe assembly is a protrusion; the second connecting part (31) disposed on the end cap of the header is an opening or slot, and the protrusion is inserted into the opening or slot.
	Regarding claim 43, Gao teaches the limitations of claim 42, and Jin further teaches
 the protrusion protrudes (22) from an end of the protruding wall part (21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763